Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claim limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claim 8: ”an expansion module attachable to the camera housing so that electronic devices can be added to the camera” is claimed as being present in a camera housing which has the structure of claim 1 including first and second housing portions that form respective portions of a cavity to receive a camera, a hinge movable connecting the first and second housing portions to allow the second housing portion to be movable relative to the first housing portion to expose the cavity, and fastening structures which are configured to connect the first housing portion to the second housing portion when the camera housing is in a closed position.  The only indication of expansion modules is the drawings is in Figure 11, where an expansion module (unlabeled but described in paragraph 0052) is shown mounted to a housing.  The housing shown in Figure 11 however is of an embodiment which does not have the features claimed in claim 1, being made of a single unitary housing portion which has no hinge structure instead of the claimed first housing portion and second housing portion which have a claimed hinge structure which allows the second housing portion to be 
In claim 11: ”an expansion module disposed on the camera housing that is configured to add expanded features to the camera” is claimed as being present in combination with the housing having a first housing portion and a second housing portion that form respective portions of a cavity to receive a camera, a hinge movable connecting the first and second housing portions to allow the second housing portion to be movable relative to the first housing portion to expose the cavity, and fastening structures which are configured to connect the first housing portion to the second housing portion when the camera housing is in a closed position.  The only indication of expansion modules is the drawings is in Figure 11, where an expansion module (unlabeled but described in paragraph 0052) is shown mounted to a housing.  The housing shown in Figure 11 however is of an embodiment which does not have the other features claimed in claim 11, being made of a single unitary housing portion which has no hinge structure instead of the claimed first housing portion and second housing portion which have a claimed hinge structure which allows the second housing portion to be movable to expose the cavity.  The examiner notes that Figure 2b (which shows the camera which is to be inserted into the housing of Figures 1A-1C) includes an expansion module attachment point 220, but that attachment point is disposed on the camera not the housing as the is claimed, and the claim is directed to a housing not a 
With regard to claim 14: “wherein the camera housing is free of a front face or a back face so that a front face or a back face of the camera is exposed when located within the cavity of the housing” is not drawn in a Figure which includes the features of claim 11 (even excluding the expansion module discussed with respect to claim 11 above).  The specification as filed does mention allowing the front and rear faces of the camera to be exposed by omission of front and rear faces of the housing elements, see ¶0018, but the drawings which show this feature (Figures 3A-5C) are directed to a distinctly different housing structure from the claimed configuration of claim 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 13, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodman (US PGPub 2010/0060747 A1, cited by applicant).
With regard to claim 1:  Woodman discloses a camera housing which comprises: a first housing portion 102 which forms a first portion of a cavity to receive a camera (camera 110) and a second housing portion 140 which forms a second portion of the cavity to receive the camera; a hinge 142 movably connecting the first housing portion to the second housing portion so that the second housing portion is movable relative to 144 and 146) which are configured to connect the first housing portion to the second housing portion when the camera housing is in a closed position (closed configuration shown in Figures 2a-2b, description of hinge operation and fastening structures in ¶0035); and protrusions 120 which extend from the first housing portion and are configured to connect the camera housing to a mount (see ¶0034).
With regard to claim 2: The hinge of Woodman is disclosed as incorporating a rod-shaped member extending through an inner hinge structure 154 (see ¶0037, rod-shaped member visible in Figures 2a-2b and shown in Figure 3 as protruding from both sides of the inner hinge structure 154).
With regard to claim 3: Woodman discloses that the camera housing includes pliable material that extends over buttons of the camera to allow a user to manipulate the buttons through the camera housing (see ¶0033 disclosing inclusion of pliable material).
With regard to claim 4: The camera housing of Woodman is configured such that the fastening structures comprise a first fastening structure 144 and a second fastening structure 146; with the first fastening structure being configured to extend over the second fastening structure to move the first housing portion and the second housing portion of the camera housing together into the closed position (see ¶0035, closed configuration best seen in Figure 2a).
With regard to claim 5: In Woodman the first fastening structure comprises a hook-shaped lateral bar (see ¶0035).
With regard to claim 6: In Woodman the second fastening structure comprises an L-shaped bar (see ¶0035).
With regard to claim 7: Woodman discloses that the housing includes a lens window that is substantially aligned with a lens of the camera when the camera is installed within the camera housing (lens window 104, see ¶0033), such that the camera housing is a waterproof enclosure that protects the camera from water when closed, see ¶0032.
With regard to claim 8: Woodman discloses that the housing includes an expansion module attachable to the camera housing so that electronic devices can be added to the camera (expansion module 130, discussed as being removable in ¶0040).

With regard to claim 11: Woodman discloses a camera housing which comprises: a first housing portion 102 which forms a first portion of a cavity to receive a camera (camera 110) and a second housing portion 140 which forms a second portion of the cavity to receive the camera; a hinge 142 movably connecting the first housing portion to the second housing portion so that the second housing portion is movable relative to the first housing portion to expose the cavity (open configuration shown in Figures 1a-1c); fastening structures (combination of 144 and 146) which are configured to connect the first housing portion to the second housing portion when the camera housing is in a closed position (closed configuration shown in Figures 2a-2b, description of hinge operation and fastening structures in ¶0035); and protrusions 120 which extend from the first housing portion and are configured to connect the camera housing to a mount (see ¶0034). The housing of Woodman includes an expansion module disposed on the 130, discussed as being integrated in ¶0038 or removable in ¶0040, various possible expansion modules discussed in ¶0041).
With regard to claim 13: Woodman discloses that the camera housing includes pliable material that covers an exposed area of the camera housing, the pliable material being configured to allow a user to manipulate the buttons through the camera housing (see ¶0033 disclosing inclusion of pliable material positioned on the exposed outer surface of the housing).
With regard to claim 16: The hinge of Woodman is disclosed as incorporating a rod-shaped member extending through an inner hinge structure 154 (see ¶0037, rod-shaped member visible in Figures 2a-2b and shown in Figure 3 as protruding from both sides of the inner hinge structure 154).

With regard to claim 17: Woodman discloses a camera housing which comprises: a first housing portion 102 which forms a first portion of a cavity to receive a camera (camera 110) and a second housing portion 140 which forms a second portion of the cavity to receive the camera; a hinge 142 movably connecting the first housing portion to the second housing portion so that the second housing portion is movable relative to the first housing portion to expose the cavity (open configuration shown in Figures 1a-1c), the hinge comprising an inner hinge structure 154 disposed on the first housing portion; an outer hinge structure 152 disposed on the second housing portion; and a rod-shaped member extending through an inner hinge structure and the outer hinge structure to movably connect the first housing portion to the second housing portion 154 onto which the outer hinge structure is attached as discussed in ¶0037); fastening structures (combination of 144 and 146) which are configured to connect the first housing portion to the second housing portion when the camera housing is in a closed position (closed configuration shown in Figures 2a-2b, description of hinge operation and fastening structures in ¶0035); and a lens window 104 which includes a waterproof seal to maintain the cavity of the camera housing as being waterproof (see ¶0032-0033).
With regard to claim 18: The housing of Woodman is disclosed as comprising a watertight seal between the first housing portion and the second housing portion to maintain the cavity of the camera housing as waterproof (see ¶0036).
With regard to claim 20: The camera housing of Woodman id disclosed as being formed from a waterproof material.  The housing is described as being “waterproof” when closed, e.g. in ¶0032 or ¶0036, indicating the materials used to form the housing are themselves waterproof or highly water-resistant (the case could not be waterproof if the material it is made from were not also waterproof, as water would penetrate through any non-waterproof material to ruin the waterproof and water-tight nature of the housing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Woodman in view of Fukumoto et al (JP 2003-107569 A, English machine translation attached).
With regard to claims 9-10 and 15: Woodman does not disclose that the camera housing incorporates another fastening structure that is a button assembly and which is configured to hold the second housing portion in the closed position.
Fukumoto teaches it is desirable to equip the latch structure of a waterproof housing for a camera with an additional locking button that holds the housing in the closed position until the button is actuated.  This is discussed in ¶0037-0040, with ¶0039 indicating that the use of such a button as part of the fastening structure prevents accidental opening of the housing.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the housing of Woodman to use an additional fastening structure to hold the second housing portion in the closed position, that additional fastening structure taking the form of a locking button as in Fukumoto in order to prevent the housing from being inadvertently opened by the operator.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Woodman in view of Fantone et al (US Patent 7,801,425 B2, cited by applicant).
With regard to claim 12: Woodman does not disclose that the housing includes an indicator window formed from a same material as forms the remainder of the camera housing, the indicator window being formed from a transparent or translucent material.
Fantone teaches that it is useful to form a camera housing out of a transparent material and form a window in that housing in order to allow the user to see the display to the camera and any user interface or indicators presented thereupon when the camera is within the housing.  See column 4 lines 15-19 discussing the benefits of forming a clear window in a housing, with column 3 lines 32-35 discussing use of an optically clear plastic to form the housing.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have formed the housing of Woodman out of an optically clear plastic and to have formed a window section of the housing in order to allow for a user to see a display of the camera and any indicators presented thereupon without removing the camera from the housing. 

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Woodman in view of the Features and Controls section of Steve’s Digicams HD Helmet Hero review (located at <http://www.steves-digicams.com/camera-reviews/gopro/hd-helmet-hero/features-controls-159.html>, Archive.org copy dated October 6th 2011 attached), hereafter “Steve”.
With regard to claim 14: Woodman does not disclose a configuration where the camera housing is free of a front face or a back face, so that a front face or a back face of the camera is exposed when located within the cavity of the camera housing.
Steve teaches that configuring a camera housing with a back which does not have a back face and which exposes the back face of the camera when the camera is located within the housing improves the ability of the camera to record audio.  This is taught in the second to last paragraph, under a picture showing two backs.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the housing of Woodman to use a camera housing without a back face and which exposes the camera back face when the camera is within the housing in order to allow for better audio recording by the camera.

With regard to claim 19: Woodman does not disclose that the lens window includes screws that removably connect a forward surface of the lens window to a forward surface of the camera housing.
Steve teaches that attaching a lens window to a camera housing using screws allows for the lens window to be made of a different material than the housing, improving the quality of captured images, and allows for the replacement of the lens window by a user if the lens window becomes damaged during use of the housing.  See paragraph below the image of the lens window, starting “GoPro was very smart”.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera housing of Woodman to a lens window as taught in Steve, using screws to hold the lens window to the forward portion of the camera housing, in order to allow for the use of a higher quality material for the lens window while allowing a user of the camera housing to easily replace the lens window if the lens window were to become damaged.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON W RHODES, JR/Examiner, Art Unit 2852